Exhibit 10.3

 

TAX PROTECTION AGREEMENT

 

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
January 1, 2013 by and among GTJ REIT, INC., a Maryland real estate investment
trust (the “REIT”), GTJ REALTY, LP (the “Partnership”), JEFFREY WU, WU FAMILY
2012 GIFT TRUST, PAUL COOPER, JEROME COOPER, JEFFREY RAVETZ, SARAH RAVETZ and
LOUIS SHEINKER (each a “Protected Partner and collectively the “Protected
Partners”).

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of January 1,
2013 (the “Contribution Agreement”), the Protected Partners caused to be
transferred to the Partnership all of such Protected Partner’s beneficial
ownership interests in the various entities that own real estate properties, as
identified in said Contribution Agreement, subject to specified liabilities, in
exchange for units of limited partnership interests in the Partnership (“Units”)
(the “Transaction”);

 

WHEREAS, it is intended for federal income tax purposes that the Transaction be
treated as a contribution by the Protected Partners of all of the contributed
assets, subject to the assumed liabilities, to the Partnership in exchange for
Partnership interests under Section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”)

 

WHEREAS, in accordance with the Contribution Agreement and in consideration for
the agreement of the Protected Partners to consummate the Transaction, the
parties desire to enter into this Agreement regarding certain tax matters
associated with the Transaction; and

 

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable as a result of certain actions being taken
by the Partnership regarding the deposition of certain of the contributed assets
and certain debt obligations of the Partnership and its subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreement, the parties hereto hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

 

“Closing Date” means January 1, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

“Partnership” means GTJ Realty, L.P., a Delaware limited partnership.

 

“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.

 

“Contributed Assets” means the assets contributed, directly or indirectly, to
the Partnership by the Protected Partners.

 

“Excess Protected Gain” means for a Gain Limitation Year, the amount by which
the Protected Gain recognized by the Protected Partners, as a group, with
respect to such Gain Limitation Year with respect to the Gain Limitation
Properties exceeds the Annual Gain Limitation for such Gain Limitation Year.

 

“Gain Limitation Property” means (i) each of the properties identified on
Schedule 2.1(b) hereto as a Gain Limitation Property; (ii) any other properties
or assets hereafter acquired by the Partnership or any direct or indirect
interest owned by the Partnership in any entity that owns an interest in a Gain
Limitation Property, if the disposition of that interest would result in the
recognition of Protected Gain by a Protected Partner; and (iii) any other
property that the Partnership directly or indirectly receives that is in whole
or in part a “substituted basis property” as defined in Section 7701(a)(42) of
the Code with respect to a Gain Limitation Property.

 

“Gain Limitation Year” means a taxable year of the Partnership ending on or
before the expiration of the Tax Protection Period.

 

“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.

 

“Guaranteed Debt” means any loans incurred (or assumed) by the Partnership or
any of its subsidiaries that are guaranteed by Partner Guarantors at any time
after the Closing Date pursuant to Article 3 hereof.

 

“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth on Schedule 3.1 hereto next to such Protected Partner’s name and as
decreased at a particular time to the extent that, at such time, any reduction
in the Minimum Liability Amount would not have any adverse consequences on any
Protected Partner.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
§1.752-1(a)(2).

 

“Partner Guarantors” means those Protected Partners who have guaranteed any
portion of the Guaranteed Debt. The Partner Guarantors and each Partner
Guarantor’s dollar amount share of the Guaranteed Amount with respect to the
Guaranteed Debt is zero as of the Closing Date and will be set forth amended
from time to time Schedule 3.2 hereto.

 

2

--------------------------------------------------------------------------------


 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of GTJ Realty, L.P., dated as of January 1, 2013, and as the same
may be further amended in accordance with the terms thereof.

 

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner under Section 704(c) of the Code in the event of the sale
of a Protected Property or Gain Limitation Property in a fully taxable
transaction (excluding its corresponding share of “book gain,” if any). The
initial amount of Protected Gain with respect to each Protected Partner shall be
determined as if the Partnership sold a Protected Property or Gain Limitation
Property in a fully taxable transaction on the Closing Date for consideration
equal to the Section 704(b) Value of such Protected Property or Gain Limitation
Property on the Closing Date, and is set forth on Schedule 2.1(b) hereto. Gain
that would be allocated to a Protected Partner upon a sale of a Protected
Property or Gain Limitation Property that is “book gain” (for example, gain
attributable to appreciation in the actual value of the Protected Property or
Gain Limitation Property following the Closing Date or gain resulting from
reductions in the “book value of the Protected Property or Gain Limitation
Property following the Closing Date) would not be considered Protected Gain. (As
used in this definition, “book gain” is any gain that would not be required
under Section 704(c) of the Code and the applicable regulations to be specially
allocated to the Protected Partners, but rather would be allocated to all
Partners in the Partnership, including the REIT, in accordance with their
respective economic interests in the Partnership.)

 

“Protected Partner” means those persons set forth on Schedule 2.1(a) hereto as
“Protected Partners,” any person who acquires Units from a Protected Partner in
a transaction in which gain or loss is not recognized in whole or in part and in
which such transferee’s adjusted basis, as determined for federal income tax
purposes, is determined in whole or in part by reference to the adjusted basis
of a Protected Partner in such Units.

 

“Protected Property” means (i) each of the properties identified as a Protected
Property on Schedule 2.1(b) hereto; (ii) any direct or indirect interest owned
by the Partnership in any Subsidiary that owns an interest in a Protected
Property, if the disposition of such properties, assets or interest would result
in the recognition of Protected Gain with respect to a Protected Property by a
Protected Partner; and (iii) any other property that the Partnership directly or
indirectly receives that is in whole or in part a “substituted basis property”
as defined in Section 7701(a)(42) of the Code with respect to a Protected
Property.

 

“Qualified Guarantee” has the meaning set forth in Section 3.2.

 

“Qualified Guarantee Indebtedness” has the meaning set forth in Section 3.2.

 

“Section 704(b) Value” means the fair market value of any Protected Property or
Gain Limitation Property as agreed to by the Partnership and the Protected
Partners and as forth next to each Protected Property on Schedule 2.1(b). For
purposes of this Agreement, the aggregate Section 704(b) Value for all
properties contributed to the Partnership by the Protected Partners in the
Transaction will be the agreed value of the Units to be issued in the
Transaction plus the mortgage debt secured by or allocable to such properties
outstanding on the Closing Date that is assumed by the Partnership pursuant to
the Contribution Agreement. The Section 704(b) Value for each Protected Property
and each Gain Limitation Property shall be as

 

3

--------------------------------------------------------------------------------


 

determined by agreement between the Protected Partners and the Partnership
pursuant to this Agreement. The Partnership shall initially carry the Protected
Property or Gain Limitation Property on its books at a value equal to the
Section 704(b) Value as set forth above.

 

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Protected Property or a Gain Limitation Property on the
Closing Date, after giving effect to the Transaction, or that thereafter is a
successor to the Partnership’s direct or indirect interests in a Protected
Property or Gain Limitation Property.

 

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on a date which is seven (7) years from the Closing Date.

 

“Units” means the units of limited partnership of the Partnership, as described
in the Partnership Agreement.

 

ARTICLE 2
RESTRICTIONS ON DISPOSITIONS OF PROTECTED PROPERTIES

 

2.1          General Prohibition on Disposition of Protected Properties. The
Partnership agrees for the benefit of each Protected Partner, for the term of
the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Protected Property or any interest therein
(without regard to whether such disposition is voluntary or involuntary) in a
transaction that would cause any of the Protected Partners to recognize any
remaining Protected Gain.

 

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

(a)                                 any direct or indirect disposition by any
direct or indirect Subsidiary of any Protected Property or any interest therein;

 

(b)                                 any direct or indirect disposition by the
Partnership of any Protected Property (or any direct or indirect interest
therein) that is subject to Section 704(c)(1)(B) of the Code and the Treasury
Regulations thereunder; and

 

(c)                                  any distribution by the Partnership to a
Protected Partner that is subject to Section 737 of the Code and the Treasury
Regulations thereunder;

 

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

 

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered either cash or property treated as cash pursuant to Section 731 of
the Code (“Cash Consideration”) or partnership interests in a partnership that
would be treated as the continuing partnership under the principles

 

4

--------------------------------------------------------------------------------


 

of Section 708 of the Code and the receipt of such partnership interests would
not result in the recognition of gain for federal income tax purposes by the
Protected Partner (“Partnership Interest Consideration”); (2) the Protected
Partner has the ability to elect to receive solely Partnership Interest
Consideration in exchange for his Units and the continuing partnership has
agreed in writing to assume the obligations of the Partnership under this
Agreement; (3) no Protected Gain is recognized by the Partnership as a result of
any partner of the Partnership receiving Cash Consideration; and (4) the
Protected Partner elects to receive Cash Consideration.

 

2.2          The restriction set forth in Section 2.1 shall not apply to any
sale, exchange, transfer or disposition by the Partnership of any Protected
Property, or any interest therein (or in the entity owning, directly or
indirectly, the Protected Property), as a result of the condemnation or taking
of any Protected Property by a governmental entity in an eminent domain
proceeding or otherwise, provided that the Partnership shall use commercially
reasonable efforts to structure such disposition as either a tax-free like-kind
exchange under Section 1031 of the Code or a tax-free investment of proceeds
under Section 1033 of the Code, provided that in no event shall the Partnership
be obligated to acquire or invest in any property that it would otherwise not
have acquired or invested in accordance with its historical or stated investment
practices.  The exception provided for in this Section 2.2 shall not apply in
the event the Board of Directors of the REIT (including a majority of the
disinterested directors) makes a determination in good faith that it is not in
the best interests of the REIT and its Stockholders to effect a tax-free,
like-kind exchange under Section 1031 of the Code or tax-free investment of
proceeds under Section 1033 of the Code, or any successor provisions of the
Code.

 

2.3          Exceptions Where No Gain Recognized. Notwithstanding the
restriction set forth in Section 2.1, the Partnership or any Subsidiary may
dispose of any Protected Property (or any interest therein) if such disposition
qualifies as a like-kind exchange under Section 1031 of the Code, or an
involuntary conversion under Section 1033 of the Code, or other transaction
(including, but not limited to, a contribution of property to any entity that
qualifies for the non-recognition of gain under Section 721 or Section 351 of
the Code, or a merger or consolidation of the Partnership with or into another
entity that qualifies for taxation as a “partnership” for federal income tax
purposes (a “Successor Partnership”)) that, as to each of the foregoing, does
not result in the recognition of any taxable income or gain to any Protected
Partner with respect to any of the Units; provided, however, that:

 

(a)                                 in the case of a Section 1031 like-kind
exchange, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Protected Property or any other transaction prior to the
expiration of the two (2) year period following such exchange that would cause
Section 1031(f)(1) to apply with respect to such Protected Property (including
by reason of the application of Section 1031(f)(4)) shall be considered a
violation of Section 2.1 by the Partnership; and

 

(b)                                 in the event that at the time of the
exchange or other disposition the Protected Property is secured, directly or
indirectly, by indebtedness that is guaranteed by a Protected Partner (or for
which a Protected Partner otherwise has personal liability) and that is not then
in default and the

 

5

--------------------------------------------------------------------------------


 

transferee is not a Subsidiary of the Partnership that both is more than 50%
owned, directly or indirectly by the Partnership and is and will continue to be
under the legal control of the Partnership (which shall include a partnership or
limited liability company in which the Partnership or a wholly owned subsidiary
of the Partnership is the sole managing general partner or sole managing
Partner, as applicable), (a) either (I) such indebtedness shall be repaid in
full or (II) the Partnership shall obtain from the lenders with respect to such
indebtedness a full and complete release of liability for each of the Protected
Partners that has guaranteed, or otherwise has liability for, such indebtedness,
and (b) if such indebtedness is a Guaranteed Debt and the Tax Protection Period
shall not have expired, the Partnership shall comply with its covenants set
forth in

 

Article 3 below with respect to such Guaranteed Debt and the Partner Guarantors
that are considered to have liability for such Guaranteed Debt (determined under
Section 3.4 treating such events as a repayment of the Guaranteed Debt).

 

ARTICLE 3
ALLOCATION OF LIABILITIES; GUARANTEE OPPORTUNITY AND DEFICIT RESTORATION
OBLIGATIONS

 

3.1          Minimum Liability Allocation. During the Tax Protection Period, the
Partnership will offer to each Protected Partner the opportunity to enter into
Qualified Guarantees of Qualified Guarantee Indebtedness in such amount or
amounts so as to cause the amount of partnership liabilities allocated to such
Protected Partner for purposes of Section 752 of the Code to be not less than
such Protected Partner’s Minimum Liability Amount and to cause the amount of
partnership liabilities with respect to which such Protected Partner will be
considered to be “at risk” for purposes of Section 465 of the Code (without
taking into account any action of the Protected Partner that would preclude such
liability from being so considered) to be not less than such Protected Partner’s
Partner’s Minimum Liability Amount, as provided in this Article 3.  In order to
minimize the need for Protected Partners to enter into Qualified Guarantees, the
Partnership will use the additional method under Treasury Regulations
Section 1.752-3(a)(3) to allocate excess Nonrecourse Liabilities considered
secured by a Protected Property or Gain Limitation Property to the Protected
Partners to the extent that the “built-in gain” with respect to those properties
exceeds the amount of the Nonrecourse Liabilities considered secured by such
Protected Property or Gain Limitation Property allocated to the Protected
Partners under Treasury Regulations Section 1.752-3(a)(2). The Partnership may
choose to allocate excess Nonrecourse Liabilities under one of the other
available methods under Treasury Regulation Section 1.752-3(a)(3) providing such
method does not result in any adverse consequences to a Protected Partner.

 

3.2          Qualified Guarantee Indebtedness and Qualified Guarantee; Treatment
of Qualified Guarantee Indebtedness as Guaranteed Debt. In order for an offer by
the Partnership of an opportunity to guarantee indebtedness to satisfy the
requirements of this Article 3, (1) the

 

6

--------------------------------------------------------------------------------


 

indebtedness to be guaranteed must satisfy all of the conditions set forth in
this Section 3.2 (indebtedness satisfying all such conditions is referred to as
“Qualified Guarantee Indebtedness”); (2) the guarantee by the Partner Guarantors
must be pursuant to a Guarantee Agreement substantially in the form attached
hereto as Schedule 3.7 that satisfies the conditions set forth in Sections 3.2
(i) and (iii) (a “Qualified Guarantee”); (3) the amount of debt required to be
guaranteed by the Partner Guarantor must not exceed the portion of the
Guaranteed Amount for which a replacement guarantee is being offered; and
(4) the debt to be guaranteed must be considered indebtedness of the Partnership
for purposes of determining the adjusted tax basis of the interests of partners
in the Partnership in their partnership interests determined in accordance with
the Code . If, and to the extent that, a Partner Guarantor elects to guarantee
Qualified Guarantee Indebtedness pursuant to an offer made in accordance with
this Article 3, such indebtedness thereafter shall be considered a Guaranteed
Debt and subject to all of this Article 3. The conditions that must be satisfied
at all times with respect to any additional or replacement Guaranteed Debt
offered pursuant to this Article 3 hereof and the guarantees with respect
thereto are as follows:

 

(i)                                     each such guarantee shall be a “bottom
dollar guarantee” in that the lender for the Guaranteed Debt is required to
pursue all other collateral and security for the Guaranteed Debt (other than any
“bottom dollar guarantees” permitted pursuant to this clause (i) and/or
Section 3.3 below) prior to seeking to collect on such a guarantee, and the
lender shall have recourse against the guarantee only if, and solely to the
extent that, the total amount recovered by the lender with respect to the
Guaranteed Debt after the lender has exhausted its remedies as set forth above
is less than the aggregate of the Guaranteed Amounts with respect to such
Guaranteed Debt (plus the aggregate amounts of any other guarantees (x) that are
in effect with respect to such Guaranteed Debt at the time the guarantees
pursuant to this Article 3 are entered into, or (y) that are entered into after
the date the guarantees pursuant to this Article 3 are entered into with respect
to such Guaranteed Debt and that comply with Section 3.5 below, but only to the
extent that, in either case, such guarantees are “bottom dollar guarantees” with
respect to the Guaranteed Debt), and the maximum aggregate liability of each
Partner Guarantor for all Guaranteed Debt shall be limited to the amount
actually guaranteed by such Partner Guarantor;

 

(ii)                                  the fair market value of the collateral
against which the lender has recourse pursuant to the Guaranteed Debt,
determined as of the time the guarantee is entered into (an independent
appraisal relied upon by the lender in making the loan shall be conclusive
evidence of such fair market value when the guarantee is being entered into in
connection with the closing of such loan), shall not be less than 150% of the
sum of (x) the aggregate of the Guaranteed Amounts with respect to such
Guaranteed Debt, plus (y) the dollar amount of any other indebtedness that is
senior to or pari passu with the Guaranteed Debt and as to which the lender
thereunder has recourse against property that is collateral of the Guaranteed
Debt, plus (z) the aggregate amounts of any other guarantees

 

7

--------------------------------------------------------------------------------


 

(A) that are in effect with respect to such Guaranteed Debt at the time the
guarantees pursuant to this Article 3 are entered into with respect to such
Guaranteed Debt and that comply with Section 3(e) below, but only to the extent
that such guarantees are “bottom dollar guarantees” with respect to the
Guaranteed Debt);

 

(iii)                               (A) the executed guarantee must be delivered
to the lender and (B) the execution of the guarantee by the Partner Guarantors
must be acknowledged by the lender as an inducement to it to make a new loan, to
continue an existing loan (which continuation is not otherwise required), or to
grant a material consent under an existing loan (which consent is not otherwise
required to be granted) or, alternatively, the guarantee otherwise must be
enforceable under the laws of the state governing the loan and in which the
property securing the loan is located or in which the lender has a significant
place of business (with any bona fide branch or office of the lender through
which the loan is made, negotiated, or administered being deemed a “significant
place of business” for the purposes hereof);

 

(iv)                              as to each Partner Guarantor that is executing
a guarantee pursuant to this Agreement, there must be no other Person that would
be considered to “bear the economic risk of loss,” within the meaning of
Treasury Regulation §1.752-2; or could be considered to be “at risk” for
purposes of Section 465(b) with respect to that portion of such debt for which
such Partner Guarantor is being made liable for purposes of satisfying the
Partnership’s obligations to such Partner Guarantor under this Article 3;

 

(v)                                 the aggregate Guaranteed Amounts with
respect to the Guaranteed Debt will not exceed 25% of the amount of the
Guaranteed Debt outstanding at the time the guarantee is executed. Except for
guarantees already in place at the time a guarantee opportunity is presented to
the Protected Partners, at no time can there be guarantees with respect to the
Guaranteed Debt that are provided by other persons that are “pari passu” with or
at a lower level of risk than the guarantees provided by the Protected Partners.
If there are guarantees already in place at the time a guarantee opportunity is
presented to the Protected Partners that are “pari passu” with or at a lower
level of risk than the guarantees provided by the Protected Partners, then the
amount of Guaranteed Debt subject to such existing guarantees shall be added to
the Guaranteed Amount for purposes of calculating the 25% limitation set forth
in this Section 3.2(v); and

 

(vi)                              the obligor with respect to the Guaranteed
Debt is the Partnership or an entity which is and will continue to be under the
legal control of the Partnership (which shall include a partnership or limited
liability company in which the Partnership or a wholly-owned subsidiary of the
Partnership is the sole managing general partner or sole managing Partner, as
applicable).

 

8

--------------------------------------------------------------------------------


 

3.3          Covenant With Respect to Guaranteed Debt Collateral. The
Partnership covenants with the Partner Guarantors with respect to the Guaranteed
Debt that (A) it will comply with the requirements set forth in
Section 3.2(b) upon any disposition of any collateral for a Guaranteed Debt,
during the Guarantee Protection Period, and (B) it will not at any time, during
the Guarantee Protection Period, pledge the collateral with respect to a
Guaranteed Debt to secure any other indebtedness (unless such other indebtedness
is, by its terms, subordinate in all respects to the Guaranteed Debt for which
such collateral is security) or otherwise voluntarily dispose of or reduce the
amount of such collateral unless either (i) after giving effect thereto the
conditions in Section 3.2(ii) would continue to be satisfied with respect to the
Guaranteed Debt and the Guaranteed Debt otherwise would continue to be Qualified
Guarantee Indebtedness, or (ii) the Partnership (A) obtains from the lender with
respect to the original Guaranteed Debt a full and complete release of any
Partner Guarantor unless the Partner Guarantor expressly requests that it not be
released, and (B) if the Tax Protection Period has not expired, offers to each
Partner Guarantor with respect to such original Guaranteed Debt, not less than
30 days prior to such pledge or disposition, the opportunity to enter into a
Qualified Guarantee of other the Partnership indebtedness that constitutes
Qualified Guarantee Indebtedness (with such replacement indebtedness thereafter
being considered a Guaranteed Debt and subject to this Article 3) in an amount
equal to the amount of such original Guaranteed Debt that was guaranteed by such
Partner Guarantor.

 

3.4          Repayment or Refinancing of Guaranteed Debt. The Partnership shall
not, at any time during the Tax Protection Period applicable to a Partner
Guarantor, repay or refinance all or any portion of any Guaranteed Debt unless
(i) after taking into account such repayment, each Partner Guarantor would be
entitled to include in its tax basis for its Units an amount of Guaranteed Debt
equal to its Minimum Liability Amount, or (ii) alternatively, the Partnership,
not less than 30 days prior to such repayment or refinancing, offers to the
applicable Partner Guarantors the opportunity either to enter into a Qualified
Guarantee with respect to other Qualified Guarantee Indebtedness in an amount
sufficient so that, taking into account such guarantees of such other Qualified
Guarantee Indebtedness, each Partner Guarantor who guarantees such other
Qualified Guarantee Indebtedness in the amount specified by the Partnership
would be entitled to include in its adjusted tax basis for its Units debt equal
to the Minimum Liability Amount for such Partner Guarantor.

 

3.5          Limitation on Additional Guarantees With Respect to Debt Secured by
Collateral for Guaranteed Debt. The Partnership shall not offer the opportunity
or make available to any person or entity other than a Protected Partner a
guarantee of any Guaranteed Debt or other debt that is secured, directly or
indirectly, by any collateral for Guaranteed Debt unless (i) such debt by its
terms is subordinate in all respects to the Guaranteed Debt or, if such other
guarantees are of the Guaranteed Debt itself, such guarantees by their terms
must be paid in full before the lender can have recourse to the Partner
Guarantors (i.e., the first dollar amount of recovery by the applicable lenders
must be applied to the Guaranteed Amount); provided that the foregoing shall not
apply with respect to additional guarantees of Guaranteed Debt so long as the
conditions set forth in Sections 3.2(ii) and (v) would be satisfied immediately
after the implementation of such additional guarantee (determined in the case of
Section 3.2(ii), based upon the fair market value of the collateral for such
Guaranteed Debt at the time the additional guarantee is entered into and adding
the amount of such additional guarantee(s) to the sum of the applicable
Guaranteed Amounts plus any other preexisting “bottom dollar guarantee”
previously

 

9

--------------------------------------------------------------------------------


 

permitted pursuant to this Section 3.5 or Sections 3.2(i) and (ii) above, for
purposes of making the computation provided for in Section 3.2(ii)), and
(ii) and such other guarantees do not have the effect of reducing the amount of
the Guaranteed Debt that is includible by any Partner Guarantor in its adjusted
tax basis for its Units pursuant to Treasury Regulation §1.752-2.

 

3.6          Process. Whenever the Partnership is required under this Article 3
to offer to one or more of the Partner Guarantors an opportunity either to
guarantee Qualified Guarantee Indebtedness, the Partnership shall be considered
to have satisfied its obligation if the other conditions in this Article 3 are
satisfied and, not less than thirty (30) days prior to the date that such
guarantee would be required to be executed in order to satisfy this Article 3,
the Partnership sends by first class mail, return receipt requested, to the last
known address of each such Partner Guarantor (as reflected in the records of the
Partnership) the Guarantee Agreement (which shall be substantially in the form
of Schedule 3.7 hereto, with such changes thereto as are necessary to reflect
the relevant facts) and a brief letter explaining the relevant circumstances
(including, as applicable, that the offer is being made pursuant to this
Article 3, the circumstances giving rise to the offer, a brief summary of the
terms of the Qualified Guarantee Indebtedness to be guaranteed, a brief
description of the collateral for the Qualified Guarantee Indebtedness, a
statement of the amount to be guaranteed, the address to which the executed
Guarantee Agreement, as applicable, must be sent and the date by which it must
be received, and a statement to the effect that, if the Protected Partner fails
to execute and return such Agreement within the time period specified, the
Partner Guarantor thereafter would lose its rights under this Article 3 with
respect to the amount of debt that the Partnership is required to offer to be
guaranteed, and depending upon the Partner Guarantor’s circumstances and other
circumstances related to the Partnership, the Partner Guarantor could be
required to recognize taxable gain as a result thereof, either currently or
prior to the expiration of the Tax Protection Period, that otherwise would have
been deferred). If a notice is properly sent in accordance with this procedure,
the Partnership shall have not responsibility as a result of the failure of a
Partner Guarantor either to receive such notice or to respond thereto within the
specified time period.

 

3.7          Presumption as to Schedule 3.7. The form of the Guarantee Agreement
attached hereto as Schedule 3.7 shall be conclusively presumed to satisfy the
conditions set forth in Section 3.2(i) and to have caused the Guaranteed Debt to
be considered allocable to the Partner Guarantor who enters into such Guarantee
Agreement pursuant to Treasury Regulation §1.752-2 so long as all of the
following conditions are met with respect such Guaranteed Debt:

 

(i)            there are no other guarantees in effect with respect to such
Guaranteed Debt (other than the guarantees contemporaneously being entered into
by the Partner Guarantors pursuant to this Article 3);

 

(ii)           the collateral securing such Guaranteed Debt is not, and shall
not thereafter become, collateral for any other indebtedness that is senior to
or pari passu with such Guaranteed Debt;

 

(iii)          no additional guarantees with respect to such Guaranteed Debt
will be entered into during the applicable Tax Protection Period pursuant to the
proviso set forth in Section 3.3;

 

10

--------------------------------------------------------------------------------


 

(iv)          the lender with respect to such Guaranteed Debt is not the
Partnership, any Subsidiary or other entity in which the Partnership owns a
direct or indirect interest, the REIT, any other partner in the Partnership, or
any person related to any partner in the Partnership as determined for purposes
of Treasury Regulation §1.752-2 or any person that would be considered a
“related party” as determined for purposes of Section 465 of the Code; and

 

(v)           none of the REIT, nor any other partner in the Partnership, nor
any person related to any partner in the Partnership as determined for purposes
of Treasury Regulation §1.752-2 shall have provided, or shall thereafter
provide, collateral for, or otherwise shall have entered into, or shall
thereafter enter into, a relationship that would cause such person or entity to
be considered to bear the risk of loss with respect to such Guaranteed Debt, as
determined for purposes of Treasury Regulation §1.752-2 or that would cause such
entity to be considered “at risk” with respect to such Guaranteed Debt, as
determined for purposes of Section 465 of the Code.

 

3.8          Additional Guarantee Opportunities. Without limiting any of the
other obligations of the Partnership under this Agreement, from and after the
expiration of the Tax Protection Period, the Partnership shall, upon a request
from a Protected Partner, use commercially reasonable efforts to permit such
Protected Partner to enter into an agreement with the Partnership to bear the
economic risk of loss as to a portion of the Partnership’s recourse indebtedness
by undertaking an obligation to restore a portion of its negative capital
account balance upon liquidation of such Protected Partner’s interest in the
Partnership and/or to bear financial liability under a Guarantee Agreement
substantially in the form of Exhibit 3.7 hereto for indebtedness that would be
considered Qualifying Guarantee Indebtedness under Section 3.2 hereof, if such
Protected Partner shall provide information from its professional tax advisor
satisfactory to the Partnership showing that, in the absence of such agreement,
such Protected Partner likely would not be allocated from the Partnership
sufficient indebtedness under Section 752 of the Code and the at-risk provisions
under Section 465 of the Code to avoid the recognition of gain (other than gain
required to be recognized by reason of actual cash distributions from the
Partnership or dispositions of Contributed Property occurring after the Tax
Protection Period). The Partnership and its professional tax advisors shall
cooperate in good faith with such Protected Partner and its professional tax
advisors to provide such information regarding the allocation of the Partnership
liabilities and the nature of such liabilities as is reasonably necessary in
order to determine the Protected Partner’s adjusted tax basis in its Units and
at-risk amount. If the Partnership permits a Protected Partner to enter into an
agreement under this Section 3.9, the Partnership shall be under no further
obligation with respect thereto, and the Partnership shall not be required to
indemnify such Protected Partner for any damage incurred, in connection with or
as a result of such agreement or the indebtedness, including without limitation
a refinancing or prepayment thereof or taking any of the other actions required
by Article 3 hereof with respect to Qualified Indebtedness.  Furthermore, the
Partnership makes no representation or warranty to any Protected Partner
concerning the treatment or effect of any guarantee under federal, state, local
or foreign tax law, and bears no responsibility for any tax liability of any
Protected Partner or affiliate thereof that is attributable to a reallocation,
by a taxing authority, of debt subject to a guarantee (other than an act or
omission that is expressly indemnifiable under this Agreement). The amount of
Additional Guarantee Opportunities

 

11

--------------------------------------------------------------------------------


 

provided to the Protected Partners after expiration of the Tax Protection Period
may be limited at the Partnership’s option to the extent any such Additional
Guarantee Opportunities would cause taxable income recognition to the REIT in an
amount exceeding the taxable income that would be recognized if the general
nonrecourse liability allocation rules of Treasury Regulation Section 1.751-3
were applied without application of this Article 3.8.

 

ARTICLE 4
REMEDIES FOR BREACH

 

4.1          Monetary Damages. In the event that the Partnership breaches its
obligations set forth in Article 2, Article 3, or Article 6 with respect to a
Protected Partner the Protected Partner’s sole right shall be to receive from
the Partnership, and the Partnership shall pay to such Protected Partner as
damages, an amount equal to:

 

(a)                                 in the case of a violation of Articles 3 or
6, the aggregate federal, state and local income taxes incurred by the Protected
Partner as a result of the income or gain allocated to, or otherwise recognized
by, such Protected Partner with respect to its Units by reason of such breach;

 

(b)                                 in the case of a violation of Article 2, the
aggregate federal state, and local income taxes incurred with respect the
Protected Gain incurred with respect to the Protected Property that is allocable
to such Protected Partner under the Operating Agreement;

 

plus in the case of either (a) or (b), an amount equal to the aggregate federal,
state, and local income taxes payable by the Protected Partner as a result of
the receipt of any payment required under this Section 4.1.

 

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner, (i) any deduction for state income
taxes payable as a result thereof actually allowed in computing federal income
taxes shall be taken into account, and (ii) a Protected Partner’s tax liability
shall be computed using the highest federal, state and local marginal income tax
rates that would be applicable to such Protected Partner’s taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any
(a) additional income of the Protected Partner, and (b) deductions, losses or
credits that may be available to such Protected Partner that would reduce or
offset its actual taxable income or actual tax liability if such deductions,
losses or credits could be utilized by the Protected Partner to offset other
income, gain or taxes of the Protected Partner, either in the current year, in
earlier years, or in later years).

 

4.2          Process for Determining Damages. If the Partnership has breached or
violated any of the covenants set forth in Article 2, Article 3 or Article 6 (or
a Protected Partner asserts that the Partnership has breached or violated any of
the covenants set forth in Article 2, Article 3 or Article 6), the Partnership
and the Protected Partner agree to negotiate in good faith to resolve any
disagreements regarding any such breach or violation and the amount of damages,
if any, payable to such Protected Partner under Section 4.1. If any such
disagreement cannot be resolved by the Partnership and such Protected Partner
within sixty (60) days after the receipt of notice

 

12

--------------------------------------------------------------------------------


 

from the Partnership of such breach and the amount of income to be recognized by
reason thereof (or, if applicable, receipt by the Partnership of an assertion by
a Protected Partner that the Partnership has breached or violated the covenants
set forth in Article 2, Article 3 or Article 6), then

 

(a)                                 with respect to computational points of
disagreement, the Partnership and the Protected Partner shall jointly retain a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to act as an arbitrator to resolve as expeditiously as possible all computation
points of any such disagreement.  All determinations made by the Accounting Firm
with respect to Article 2 and the amount of damages payable to the Protected
Partner under Section 4.1 shall be final, conclusive and binding on the
Partnership and the Protected Partner.  The fees and expenses of any Accounting
Firm incurred in connection with any such determination shall be shared equally
by the Partnership and the Protected Partner, provided that if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is more than five percent (5%) higher than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Partnership and if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is not more than five percent
(5%) higher than the amount proposed by the Partnership to be owed to such
Protected Partner prior to the submission of the matter to the Accounting Firm,
then all of the fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be paid by the Protected Partner.

 

(b)                                 with respect to all other points of
disagreement, any controversy, dispute or claim under, arising out of, in
connection with or in relation to this Agreement including without limitation
the negotiation, execution, interpretation, construction, coverage, scope,
performance, non-performance, breach, termination, validity or enforceability of
this Agreement (“Dispute”) will be finally settled, at the request of any party,
by binding arbitration conducted in accordance with this Section 4.2 and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Rules”).  The arbitration shall be held in New York, New
York before a panel of three neutral and impartial arbitrators, one of whom will
be selected by the Indemnitor, the second of whom will be selected by the
Protected Partner, within thirty days of receipt by respondent(s) of the demand
for arbitration.  The third arbitrator, who will chair the arbitral tribunal,
will be selected by the other two arbitrators within thirty (30) days of the
appointment of the second arbitrator, on the request of any party such
arbitrator shall be appointed by the AAA in accordance with the listing, ranking
and striking procedure in the Rules.  Decisions of the tribunal will be made by
not less than a

 

13

--------------------------------------------------------------------------------


 

majority of the arbitrators comprising such tribunal.  The arbitration will be
governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.).  The award
shall be final and binding upon the parties to the maximum extent permitted by
law and shall be the sole and exclusive remedy between the parties regarding any
claims, counter-claims, issues or accounting submitted to the arbitral
tribunal.  Arbitration under this Section 4.2 will be conducted in accordance
with the following provisions:

 

(i)            The arbitration will be conducted in accordance with rules of
procedure adopted by the arbitrators to allow the parties to the Dispute to
present evidence and argument to the arbitrators;

 

(ii)           Except as may be otherwise provided in this Agreement, the
statutes of limitations of the State of New York applicable to the commencement
of a lawsuit will apply to the commencement of an arbitration hereunder;

 

(iii)          Upon the request of any party, the arbitrators shall order such
discovery (including third-party discovery) as the arbitrators determine to be
reasonable under the circumstances.  The arbitrators will, however, impose
reasonable schedules and deadlines to ensure that discovery is conducted and
concluded on a timely basis and may impose sanctions on any party for abuse or
delay of discovery;

 

(iv)          The arbitrators will, in all cases, as promptly as possible hold
hearings and reach a final determination with regard to the Dispute.  A
determination and award of damages (if any) of the majority of the arbitrators,
will be conclusive and binding upon the parties to the maximum extent permitted
by law.  Such award shall be in writing, and shall state the finds of fact and
conclusions of law on which it is based.  Judgment upon any award rendered by
the arbitrators shall be final and binding on the parties and may be enforced by
any court having jurisdiction thereof; and

 

(v)           By agreeing to arbitration, the parties doe not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment or other order in aid of arbitration proceedings and the enforcement
of any award.  Without prejudice to such provisional remedies as may be
available under the jurisdiction of a court, the arbitral tribunal shall have
full authority to grant provisional remedies or order the parties to request
that a court modify or vacate any temporary or preliminary relief issued by a
such court, and to award damages for the failure of any party to respect the
arbitral tribunal’s orders to that effect.

 

4.3          Required Notices; Time for Payment. In the event that there has
been a breach of Article 2, Article 3 or Article 6 the Partnership shall provide
to the Protected Partner notice of the transaction or event giving rise to such
breach not later than at such time as the Partnership provides to the Protected
Partners the Schedule K-1’s to the Partnership’s federal income tax return as
required in accordance with Section 6.4 below. All payments required under this
Article

 

14

--------------------------------------------------------------------------------


 

4 to any Protected Partner shall be made to such Protected Partner on or before
April15 of the year following the year in which the gain recognition event
giving rise to such payment took place; provided that, if the Protected Partner
is required to make estimated tax payments that would include such gain, the
Partnership shall make a payment to the Protected Partner on or before the due
date for such estimated tax payment and such payment from the Partnership shall
be in an amount that corresponds to the amount of the estimated tax being paid
by such Protected Partner at such time. In the event of a payment required after
the date required pursuant to this Section 4.3, interest shall accrue on the
aggregate amount required to be paid from such date to the date of actual
payment at a rate equal to the “prime rate” of interest, as published in the
Wall Street Journal (or if no longer published there, as announced by Citibank)
effective as of the date the payment is required to be made.

 

4.4          Additional Damages for Breaches of Section 2.2(b), Section 3.2
and/or Section 3.3. Notwithstanding any of the foregoing in this Article 4, in
the event that the Partnership should breach any of its covenants set forth in
Section 2.2(b), Section 3.2 and/or Sections 3.3 (i), (ii) and/or (iii) and a
Protected Partner is required to make a payment in respect of such indebtedness
that it would not have had to make if such breach had not occurred (an “Excess
Payment”), then, in addition to the damages provided for in the other Section s
of this Article 4, the Partnership shall pay to such Protected Partner an amount
equal to the sum of (i) the Excess Payment plus (ii) the aggregate federal,
state and local income taxes, if any, computed or set forth in Section 4.1,
required to be paid by such Protected Partner by reason of Section 4.4 becoming
operative (for example, because the breach by the Partnership and this
Section 4.4 caused all or any portion of the indebtedness in question no longer
to be considered debt includible in basis by the affected Protected Partner
pursuant to Treasury Regulations §1.752-2(a)), plus (iii) an amount equal to the
aggregate federal, state and local income taxes required to be paid by the
Protected Partner (computed as set forth in Section 5.1) as a result of any
payment required under this Section 4.4.

 

ARTICLE 5
SECTION 704(C) METHOD AND ALLOCATIONS

 

5.1          Application of “Traditional Method.” Notwithstanding any provision
of the Operating Agreement, the Partnership shall use the “traditional method”
under Regulations §1.704-3(b) for purposes of making all allocations under
Section 704(c) of the Code with respect to the Contributed Assets (with no
“curative allocations” to offset the effects of the “ceiling rule,” including
upon any sale of a Protected Property or Gain Limitation Property).

 

ARTICLE 6
ALLOCATIONS OF LIABILITIES PURSUANT TO REGULATIONS UNDER SECTION 752

 

6.1          Allocation Methods to be Followed. Except as provided in
Section 6.2, all tax returns prepared by the Partnership with respect to the
Protected Period (and to the extent arrangements have been entered into pursuant
to Section 3.9, for so long thereafter as such arrangements are in effect) that
allocate liabilities of the Partnership for purposes of Section 752 and the
Treasury Regulations thereunder shall treat each Partner Guarantor as being
allocated for federal income tax purposes an amount of recourse debt (in
addition to any nonrecourse debt

 

15

--------------------------------------------------------------------------------


 

otherwise allocable to such Partner Guarantor in accordance with the Partnership
Agreement and Treasury Regulations §1.752-3 and any other recourse liabilities
allocable to such Partner Guarantor by reason of guarantees of indebtedness
entered into pursuant other agreements with the Partnership) pursuant to
Treasury Regulation §1.752-2 equal to such Partner Guarantor’s Minimum Liability
Amount, as set forth on Schedule B hereto and as may be reduced pursuant to the
terms of this Agreement, and the Partnership and the REIT shall not, during or
with respect to the Protected Period, take any contrary or inconsistent position
in any federal or state income tax returns (including, without limitation,
information returns, such as Forms K-1, provided to partners in the Partnership
and returns of Subsidiaries of the Partnership) or any dealings involving the
Internal Revenue Service (including, without limitation, any audit,
administrative appeal or any judicial proceeding involving the income tax
returns of the Partnership or the tax treatment of any holder of partnership
interests the Partnership)..

 

6.2          Exception to Required Allocation Method. Notwithstanding the
provisions of this Agreement, the Partnership shall not be required to make
allocations of Guaranteed Debt or other recourse debt of the Partnership to the
Protected Partners as set forth in this Agreement if and to the extent that the
Partnership determines in good faith that there may not “substantial authority
(within the meaning of Section 6664(d)(3)(C)) of the Code for such allocation;
provided that the Partnership shall provide to each Protected Partner (or in the
event of their death or disability, their executor, guardian or custodian, as
applicable), notice of such determination and if, within forty-five (45) days
after the receipt thereof, the Partnership is provided an opinion of a law firm
recognized as expert in such matters or a nationally recognized public
accounting firm to the effect that there is substantial authority (within the
meaning of Section 6664(d)(3)(C) of the Code) for such allocations, the
Partnership shall continue to make allocations of Guaranteed Debt or other
recourse debt of the Partnership to the Protected Partners as set forth in this
Agreement; provided further that if there shall have been a judicial
determination in a proceeding to which the Partnership is a party and as to
which the REIT have been allowed to participate as and to the extent
contemplated in Article 7 to the effect that such allocations are not correct,
Section 6.1 shall not apply unless the matter is being appealed to an applicable
court of appeals and the opinion described above from counsel or accountants
engaged by a Protected Partner shall have been provided, except that such
opinion shall be to the effect that it is more likely than not that such
allocations will be respected. In no event shall this Section 6.2 be construed
to relieve the Partnership for liability arising from a failure by the
Partnership to comply with one or more of the provisions of Article 3 of this
Agreement.

 

6.3          Cooperation in the Event of a Change. If a change in the
Partnership’s allocations of Guaranteed Debt or other recourse debt of the
Partnership to the Protected Partners is required by reason of circumstances
described in Section 6.2, the Partnership and its professional tax advisors
shall cooperate in good faith with each Protected Partner (or in the event of
their death or disability, their executor, guardian or custodian, as applicable)
and their professional tax advisors to develop alternative allocation
arrangements and/or other mechanisms that protect the federal income tax
positions of the Protected Partners in the manner contemplated by the
allocations of Guaranteed Debt or other recourse debt of the Partnership to the
Protected Partners as set forth in this Agreement. Fees paid to the
Partnership’s professional tax advisors or otherwise incurred by the Partnership
will be borne entirely by the Partnership.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 7
TAX PROCEEDINGS

 

7.1          Notice of Tax Audits. If any claim, demand, assessment (including a
notice of proposed assessment) or other assertion is made with respect to taxes
against the Protected Partners or the Partnership the calculation of which
involves a matter covered in this Agreement that could result in tax liability
to a Protected Partner (“Tax Claim”) or if the REIT or the Partnership receives
any notice from any jurisdiction with respect to any current or future audit,
examination, investigation or other proceeding (“Tax Proceeding”) involving the
Protected Partners or the Partnership or that otherwise could involve a matter
covered in this Agreement and could directly or indirectly affect the Protected
Partners (adversely or otherwise), then the REIT or the Partnership, as
applicable shall promptly notify the Protected Partners of such Tax Claim or Tax
Proceeding.

 

7.2          Control of Tax Proceedings. The REIT, as the general partner of the
Partnership shall have the right to control the defense, settlement or
compromise of any Proceeding or Tax Claim; provided, however, that the
Partnership shall keep the Protected Partners duly informed of the progress
thereof to the extent that such Proceeding or Tax Claim could directly or
indirectly affect (adversely or otherwise) the Protected Partners and that the
Protected Partners shall have the right to review and comment on any proposed
settlement with respect to such Tax Claim or Tax Proceeding and all such
comments made by the Protected Partner shall be considered by the Partnership in
good faith. The Protected Partners shall have the right to request the
Partnership to pursue alternatives to any proposed judgment or settlement
provided, however, that such Protected Partner agrees to reimbursement the
Partnership or REIT for all additional costs expended in connection with such
alternative pursuits.

 

7.3          Timing of Tax Returns; Periodic Tax Information. The Partnership
shall cause to be delivered to each Protected Partner, as soon as practicable
each year, the Forms K-1 that the Partnership is required to deliver to such
Protected Partners with respect to the prior taxable year. In addition, the
Partnership agrees, at its cost, to provide to the Protected Partners upon
request, an estimate of the taxable income expected to be allocable for a
specified taxable year from the Partnership to each Protected Partner and the
entities that they control, provided that such estimates shall not be required
to be provided more frequently than once each calendar year. Further, such
estimates will be provided within 45 days of receipt of the request. Costs
incurred in connection with the preparation of such estimates will be reimbursed
by the Protected Partners.

 

ARTICLE 8
AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS; APPROVAL OF CERTAIN
TRANSACTIONS

 

8.1          Amendment. This Agreement may not be amended, directly or
indirectly (including by reason of a merger between the Partnership and another
entity) except by a written instrument signed by both the REIT, as general
partner of the Partnership, and each of the Protected Partners.

 

17

--------------------------------------------------------------------------------


 

8.2          Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 4 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

 

ARTICLE 9
MISCELLANEOUS

 

9.1          Additional Actions and Documents. Each of the parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver,
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested in order to fully effectuate the purposes, terms and conditions of
this Agreement.

 

9.2          Assignment. No party hereto shall assign its or his rights or
obligations under this Agreement, in whole or in part, except by operation of
law, without the prior written consent of the other parties hereto, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.

 

9.3          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Protected Partners and their respective
successors and permitted assigns, whether so expressed or not. This Agreement
shall be binding upon the REIT, the Partnership, and any entity that is a direct
or indirect successor, whether by merger, transfer, spin-off or otherwise, to
all or substantially all of the assets of either the REIT or the Partnership (or
any prior successor thereto as set forth in the preceding portion of this
sentence), provided that none of the foregoing shall result in the release of
liability of the REIT and the Partnership hereunder. The REIT and the
Partnership covenant with and for the benefit of the Protected Partners not to
undertake any transfer of all or substantially all of the assets of either
entity (whether by merger, transfer, spin-off or otherwise) unless the
transferee has acknowledged in writing and agreed in writing to be bound by this
Agreement, provided that the foregoing shall not be deemed to permit any
transaction otherwise prohibited by this Agreement.

 

9.4          Modification; Waiver. No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

 

18

--------------------------------------------------------------------------------


 

9.5          Representations and Warranties Regarding Authority;
Noncontravention.

 

9.5.1          Representations and Warranties of the REIT and the Partnership.
Each of the REIT and the Partnership has the requisite corporate or other (as
the case may be) power and authority to enter into this Agreement and to perform
its respective obligations hereunder. The execution and delivery of this
Agreement by each of the REIT and the Partnership and the performance of each of
its respective obligations hereunder have been duly authorized by all necessary
trust, partnership, or other (as the case may be) action on the part of each of
the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the Partnership, enforceable against
each of the REIT and the Partnership in accordance with its terms, except as
such enforcement may be limited by (i) applicable bankruptcy or insolvency laws
(or other laws affecting creditors’ rights generally) or (ii) general principles
of equity. The execution and delivery of this Agreement by each of the REIT and
the Partnership does not, and the performance by each of its respective
obligations hereunder will not, conflict with, or result in any violation of
(i) the Partnership Agreement or (ii) any other agreement applicable to the REIT
and/or the Partnership, other than, in the case of clause (ii), any such
conflicts or violations that would not materially adversely affect the
performance by the Partnership and the REIT of their obligations hereunder..

 

9.5.2          Representations and Warranties of the Protected Partners. Each of
the Protected Partners has the requisite corporate or other (as the case may be)
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement by each of
the Protected Partners and the performance of each of its respective obligations
hereunder have been duly authorized by all necessary trust, partnership, or
other (as the case may be) action on the part of each of the Protected Partners.
This Agreement has been duly executed and delivered by each of the Protected
Partners and constitutes a valid and binding obligation of each of the Protected
Partners.

 

9.6          Captions. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

9.7          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:

 

(i)                                     if to the Partnership or the REIT, to:

 

GTJ REIT, Inc.

444 Merrick Road

Suite 370

Lynbrook, New York 11563

Attn: David J. Oplanich, CFO

Facsimile: (516) 887-2029

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

Saul Ewing LLP

500 E. Pratt Street, Suite 900

Baltimore, MD  21202-3133

Attn:  Eric Orlinsky, Esq.

Facsimile: (410) 332-8688

 

and

 

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York  11556

Attn: Adam P. Silvers

Facsimile: (516) 663-6719

 

(ii)                                  if to a Protected Partner, to the address
on file with the Partnership.

 

with a copy to:

 

Schiff Hardin LLP

666 Fifth Avenue

Suite 1700

New York, NY 10103

Attn:  Christine A. McGuinness

Facsimile:  (212) 753-5044

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

9.8          Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

 

9.9          Governing Law. The interpretation and construction of this
Agreement, and all matters relating thereto, shall be governed by the laws of
the State of New York, without regard to the choice of law provisions thereof.

 

20

--------------------------------------------------------------------------------


 

9.10        Consent to Jurisdiction; Enforceability.

 

9.10.1        This Agreement and the duties and obligations of the parties
hereunder shall be enforceable against any of the parties in the courts of the
State of New York. For such purpose, each party hereto hereby irrevocably
submits to the nonexclusive jurisdiction of such courts and agrees that all
claims in respect of this Agreement may be heard and determined in any of such
courts.

 

9.10.2        Each party hereto hereby irrevocably agrees that a final judgment
of any of the courts specified above in any action or proceeding relating to
this Agreement shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

9.11        Severability. If any part of any provision of this Agreement shall
be invalid or unenforceable in any respect, such part shall be ineffective to
the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of such provision or the remaining provisions of
this Agreement.

 

9.12        Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the REIT, the Partnership, and the Protected Partners have
caused this Agreement to be signed by and duly authorized all as of the date
first written above.

 

 

 

GTJ GP, LLC, a Maryland limited liability company

 

 

 

By:

GTJ REIT, INC.

 

 

 

 

By:

/s/ David J. Oplanich

 

 

 

 

 

GTJ REALTY, L.P., a Delaware limited partnership

 

 

 

By:

GTJ GP, LLC

 

 

 

 

 

By:

/s/ David J. Oplanich

 

 

 

 

 

/s/ Jeffrey Wu

 

Jeffrey Wu

 

 

 

 

 

/s/ Paul Cooper

 

Paul Cooper

 

 

 

 

 

/s/ Jerome Cooper

 

Jerome Cooper

 

 

 

 

 

/s/ Jeffrey Ravetz

 

Jeffrey Ravetz

 

 

 

 

 

/s/ Sarah Ravetz

 

Sarah Ravetz

 

 

 

 

 

/s/ Louis Sheinker

 

Louis Sheinker

 

--------------------------------------------------------------------------------


 

 

WU FAMILY 2012 GIFT TRUST

 

 

 

By

/s/ Gene Greenfest

 

 

Gene Greenfest

 

 

Trustee

 

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS TO THE TAX PROTECTION AGREEMENT

 

Schedule 2.1(a)

 

List of Protected Partners

 

 

 

Schedule 2.1(b)

 

Protected Properties and Estimated Initial Protected Gain for Protected Partners

Schedule 3.1

 

Minimum Liability Amount

Schedule 3.7

 

Form of Guarantee Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

List of Protected Partners

 

1.             Jeffrey Wu

2.             Paul Cooper

3.             Louis Sheinker

4.             Jerome Cooper

5.             Jeffrey Ravetz

6.             Sarah Ravetz

7.             Wu Family 2012 Gift Trust

 

--------------------------------------------------------------------------------


 

Schedule 2.1(b)

 

Protected Properties and Estimated Initial Protected Gain for Protected Partners

 

Gain Limitation Property

 

Portfolio
Property #

 

Asset #

 

Asset Type

 

Protected Gain
Amount

 

466 Bridgeport

 

26

 

000219

 

Building

 

168,596

 

466 Bridgeport

 

26

 

000160

 

Land

 

116,449

 

100 American Road

 

10

 

000141

 

Building

 

7,961,867

 

100 American Road

 

10

 

000145

 

Land

 

1,042,720

 

100-110 Midland Avenue

 

19

 

0

 

Building

 

13,561,213

 

100-110 Midland Avenue

 

19

 

000156

 

Land

 

2,351,892

 

103 Fairview Park Drive

 

23

 

000189

 

Building

 

5,851,640

 

103 Fairview Park Drive

 

23

 

000150

 

Land

 

1,226,717

 

112 Midland Avenue

 

20

 

000155

 

Land

 

440,702

 

112 Midland Avenue

 

20

 

000200

 

Building

 

256,781

 

12 Cascade Boulevard

 

12

 

000230

 

Building

 

2,342,800

 

12 Cascade Boulevard

 

12

 

000163

 

Land

 

865,956

 

15 Executive Boulevard

 

28

 

000234

 

Building

 

3,342,476

 

15 Executive Boulevard

 

28

 

000164

 

Land

 

927,931

 

15 Progress Drive

 

32

 

000250

 

Building

 

1,939,058

 

15 Progress Drive

 

32

 

000169

 

Land

 

1,824,276

 

199 Ridgewood Drive

 

16

 

000207

 

Building

 

920,475

 

199 Ridgewood Drive

 

16

 

000157

 

Land

 

445,620

 

200 American Road

 

9

 

000173

 

Building

 

3,117,551

 

200 American Road

 

9

 

000146

 

Land

 

651,278

 

203 Ridgewood Drive

 

17

 

000158

 

Land

 

873,369

 

203 Ridgewood Drive

 

17

 

000211

 

Building

 

378,605

 

22 Marsh Hill Road

 

27

 

000244

 

Building

 

1,317,474

 

22 Marsh Hill Road

 

27

 

000167

 

Land

 

859,416

 

25 Executive Boulevard

 

11

 

000237

 

Building

 

593,144

 

25 Executive Boulevard

 

11

 

000165

 

Land

 

326,159

 

269 Lambert Road

 

13

 

000247

 

Building

 

2,217,018

 

269 Lambert Road

 

13

 

000168

 

Land

 

1,126,900

 

300 American Road

 

21

 

000174

 

Building

 

5,641,289

 

300 American Road

 

21

 

000147

 

Land

 

1,170,532

 

35 Executive Boulevard

 

29

 

000241

 

Building

 

7,117,143

 

35 Executive Boulevard

 

29

 

000166

 

Land

 

1,224,459

 

36 Midland Avenue

 

18

 

000197

 

Building

 

4,067,354

 

36 Midland Avenue

 

18

 

000154

 

Land

 

678,683

 

400 American Road

 

8

 

000181

 

Building

 

6,742,920

 

400 American Road

 

8

 

000148

 

Land

 

1,006,502

 

401 Fieldcrest Drive

 

14

 

000152

 

Land

 

3,458,740

 

404 Fieldcrest Avenue

 

24

 

000193

 

Building

 

3,891,573

 

404 Fieldcrest Avenue

 

24

 

000153

 

Land

 

1,808,921

 

412 Fairview Park Drive

 

15

 

000151

 

Land

 

3,185,607

 

470 Bridgeport Avenue

 

25

 

000222

 

Building

 

3,448,305

 

470 Bridgeport Avenue

 

25

 

000161

 

Land

 

1,088,356

 

500 American Road

 

22

 

000185

 

Building

 

4,681,788

 

500 American Road

 

22

 

000149

 

Land

 

1,047,300

 

8 Slater Street

 

31

 

000215

 

Building

 

1,645,627

 

8 Slater Street

 

31

 

000159

 

Land

 

884,978

 

950 Bridgeport Avenue

 

30

 

000162

 

Land

 

2,396,462

 

950 Bridgeport Avenue

 

30

 

000226

 

Building

 

1,016,843

 

 

 

 

 

 

 

 

 

 

 

Total Protected Gain Amount - All Properties

 

 

 

 

 

 

113,251,468

 

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

Gain Limitation Properties and Estimated Initial Protected Gain for Protected
Partners

 

Protected Property

 

Portfolio
Property #

 

Asset #

 

Asset Type

 

Protected Gain 

Amount

 

466 Bridgeport

 

26

 

000219

 

Building

 

168,596

 

466 Bridgeport

 

26

 

000160

 

Land

 

116,449

 

100 American Road

 

10

 

000141

 

Building

 

7,961,867

 

100 American Road

 

10

 

000145

 

Land

 

1,042,720

 

100-110 Midland Avenue

 

19

 

0

 

Building

 

13,561,213

 

100-110 Midland Avenue

 

19

 

000156

 

Land

 

2,351,892

 

103 Fairview Park Drive

 

23

 

000189

 

Building

 

5,851,640

 

103 Fairview Park Drive

 

23

 

000150

 

Land

 

1,226,717

 

112 Midland Avenue

 

20

 

000155

 

Land

 

440,702

 

112 Midland Avenue

 

20

 

000200

 

Building

 

256,781

 

12 Cascade Boulevard

 

12

 

000230

 

Building

 

2,342,800

 

12 Cascade Boulevard

 

12

 

000163

 

Land

 

865,956

 

15 Executive Boulevard

 

28

 

000234

 

Building

 

3,342,476

 

15 Executive Boulevard

 

28

 

000164

 

Land

 

927,931

 

15 Progress Drive

 

32

 

000250

 

Building

 

1,939,058

 

15 Progress Drive

 

32

 

000169

 

Land

 

1,824,276

 

199 Ridgewood Drive

 

16

 

000207

 

Building

 

920,475

 

199 Ridgewood Drive

 

16

 

000157

 

Land

 

445,620

 

200 American Road

 

9

 

000173

 

Building

 

3,117,551

 

200 American Road

 

9

 

000146

 

Land

 

651,278

 

203 Ridgewood Drive

 

17

 

000158

 

Land

 

873,369

 

203 Ridgewood Drive

 

17

 

000211

 

Building

 

378,605

 

22 Marsh Hill Road

 

27

 

000244

 

Building

 

1,317,474

 

22 Marsh Hill Road

 

27

 

000167

 

Land

 

859,416

 

25 Executive Boulevard

 

11

 

000237

 

Building

 

593,144

 

25 Executive Boulevard

 

11

 

000165

 

Land

 

326,159

 

269 Lambert Road

 

13

 

000247

 

Building

 

2,217,018

 

269 Lambert Road

 

13

 

000168

 

Land

 

1,126,900

 

300 American Road

 

21

 

000174

 

Building

 

5,641,289

 

300 American Road

 

21

 

000147

 

Land

 

1,170,532

 

35 Executive Boulevard

 

29

 

000241

 

Building

 

7,117,143

 

35 Executive Boulevard

 

29

 

000166

 

Land

 

1,224,459

 

36 Midland Avenue

 

18

 

000197

 

Building

 

4,067,354

 

36 Midland Avenue

 

18

 

000154

 

Land

 

678,683

 

400 American Road

 

8

 

000181

 

Building

 

6,742,920

 

400 American Road

 

8

 

000148

 

Land

 

1,006,502

 

401 Fieldcrest Drive

 

14

 

000152

 

Land

 

3,458,740

 

404 Fieldcrest Avenue

 

24

 

000193

 

Building

 

3,891,573

 

404 Fieldcrest Avenue

 

24

 

000153

 

Land

 

1,808,921

 

412 Fairview Park Drive

 

15

 

000151

 

Land

 

3,185,607

 

470 Bridgeport Avenue

 

25

 

000222

 

Building

 

3,448,305

 

470 Bridgeport Avenue

 

25

 

000161

 

Land

 

1,088,356

 

500 American Road

 

22

 

000185

 

Building

 

4,681,788

 

500 American Road

 

22

 

000149

 

Land

 

1,047,300

 

8 Slater Street

 

31

 

000215

 

Building

 

1,645,627

 

8 Slater Street

 

31

 

000159

 

Land

 

884,978

 

950 Bridgeport Avenue

 

30

 

000162

 

Land

 

2,396,462

 

950 Bridgeport Avenue

 

30

 

000226

 

Building

 

1,016,843

 

 

 

 

 

 

 

 

 

 

 

Total Protected Gain Amount - All Properties

 

 

 

 

 

 

113,251,468

 

 

--------------------------------------------------------------------------------

 

 


 

Schedule 3.1

 

Minimum Liability Amount

 

Protected Partner

 

Minimum Liability
Amount

 

Jeffrey Wu

 

23,763,304

 

Wu Family 2012 Gift Trust

 

2,940,696

 

Paul Cooper

 

2,179,000

 

Jerome Cooper

 

301,000

 

Jeffrey Ravetz

 

2,053,000

 

Sarah Ravetz

 

398,000

 

Louis Sheinker

 

2,467,000

 

 

 

34,102,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.7

 

Form of Guarantee Agreement

 

This Guarantee is made and entered into as of the        day of
                 20    , by the persons listed on Exhibit A annexed hereto (the
“Guarantors”) for the benefit of the Lender set forth on Exhibit B annexed
hereto and made a part hereof (the “Lender,” which term shall include any person
or entity who hereafter holds the Note (as defined below) in accordance with the
terms thereof).

 

This Form of the Guarantee Agreement is for Guaranteed Debt where the following
conditions all are applicable:

 

(i)                                     there are no other guarantees in effect
with respect to such Guaranteed Debt;

 

(ii)                                  the collateral securing such Guaranteed
Debt is not collateral for any other indebtedness that is senior to or pari
passu with such Guaranteed Debt;

 

(iii)                               no additional guarantees with respect to
such Guaranteed Debt will be entered into during the applicable Tax Protection
Period pursuant to the proviso set forth in Section 3.5;

 

(iv)                              the lender with respect to such Guaranteed
Debt is not the Partnership, any Subsidiary or other entity in which the
Partnership owns a direct or indirect interest, the REIT, any other partner in
the Partnership, or any person related to any partner in the Partnership as
determined for purposes of Treasury Regulation § 1.752-2; and

 

(v)                                 none of the REIT, nor any other partner in
the Partnership, nor any person related to any partner in the Partnership as
determined for purposes of Treasury Regulation § 1.752-2 shall have provided, or
shall thereafter provide, collateral for, or otherwise shall have entered, or
thereafter shall enter, into a relationship that would cause such person or
entity to be considered to bear risk of loss with respect to such Guaranteed
Debt, as determined for purposes of Treasury Regulation § 1.752-2.

 

(vi)                              the lender has not required the REIT to
guarantee an amount that would otherwise be subject to this Guarantee (in such
event, a provision should be added requiring the Guarantors to reimburse the
REIT to the extent that the REIT is called on to guarantee an amount that would
be subject to this Guarantee).

 

If, and to the extent that, one or more of these conditions is not applicable,
appropriate changes to the attached form of Guarantee will be required in order
to cause the various conditions set forth in Article 3 of the Tax Protection
Agreement to be satisfied.

 

RECITALS

 

WHEREAS, the Lender has loaned to the borrower set forth on Exhibit B (the
“Borrower”) the amount set forth opposite such Lender’s name on Exhibit B, which
loan (i) is

 

--------------------------------------------------------------------------------


 

evidenced by the promissory note described on Exhibit C hereto (the “Note”),
(ii) has a current outstanding balance in the amount set forth on Exhibit B
annexed hereto, and (iii) is secured by a mortgage or deed of trust on the
collateral described on Exhibit D annexed hereto (the “Mortgage,” with the
property and other assets securing such Mortgage referred to as the
“Collateral”);

 

WHEREAS, the Borrower is either GTJ Realty, LP, a Delaware limited partnership
(the “Partnership”) or a wholly owned subsidiary of the Partnership;

 

WHEREAS, the Guarantors are limited partners in the Partnership; and

 

WHEREAS, the Guarantors are executing and delivering this Guarantee to guarantee
a portion of the Borrower’s payments with respect to the Note, subject to and
otherwise in accordance with the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing recitals and facts and other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the Guarantors hereby agree as follows:

 

1.                                      Guarantee and Performance of Payment.

 

(a)                                 The Guarantors hereby irrevocably and
unconditionally guarantee the collection by the Lender of, and hereby agree to
pay to the Lender upon demand (following (1) foreclosure of the Mortgage,
exercise of the powers of sale thereunder and/or acceptance by the Lender of a
deed to the Collateral in lieu of foreclosure, and (2) the exhaustion of the
exercise of any and all remedies available to the Lender against the Borrower,
including, without limitation, realizing upon the assets of the Borrower other
than the Collateral against which the Lender may have recourse), an amount equal
to the excess, if any, of the Guaranteed Amount set forth on Exhibit B over the
Lender Proceeds (as hereinafter defined) (which excess is referred to as the
“Aggregate Guarantee Liability”). The amounts payable by each Guarantor in
respect of the guarantee obligations hereunder shall be in the same proportion
as the dollar amounts listed next to such Guarantor’s name on Exhibit A attached
hereto bears to the total Guaranteed Amount set forth on Exhibit A, provided
that, notwithstanding anything to the contrary contained in this Guarantee, each
Guarantor’s aggregate obligation under this Guarantee shall be limited to the
dollar amount set forth on Exhibit A attached hereto next to such Guarantor’s
name. The Guarantors’ obligations as set forth in this paragraph 1 (a) are
hereinafter referred to as the “Guaranteed Obligations.”

 

(b)                                 For the purposes of this Guarantee, the term
“Lender Proceeds” shall mean the aggregate of: (i) the Foreclosure Proceeds (as
hereinafter defined) plus (ii) all amounts collected by the Lender from the
Borrower (other than payments of principal, interest or other amounts required
to be paid by the Borrower to Lender under the terms of the Note that are paid
by the Borrower to the Lender at a time when no default has occurred under the
Note and is continuing) or realized by the Lender from the sale of assets of the
Borrower other than the Collateral.

 

--------------------------------------------------------------------------------


 

(c)                                  For the purposes of this Guarantee, the
term “Foreclosure Proceeds” shall have the applicable meaning set forth below
with respect to the Collateral:

 

(i)                                     If at least one bona fide third party
unrelated to the Lender (and including, without limitation, any of the
Guarantors) bids for such Collateral at a sale thereof, conducted upon
foreclosure of the related Mortgage or exercise of the power of sale thereunder,
Foreclosure Proceeds shall mean the highest amount bid for such Collateral by
the party that acquires title thereto (directly or through a nominee) at or
pursuant to such sale. For the purposes of determining such highest bid, amounts
bid for the Collateral by the Lender shall be taken into account notwithstanding
the fact that such bids may constitute credit bids which offset against the
amount due to the Lender under the Note.

 

(ii)                                  If there is no such unrelated third-party
at such sale of the Collateral so that the only bidder at such sale is the
Lender or its designee, the Foreclosure Proceeds shall be deemed to be fair
market value (the “Fair Market Value”) of the Collateral as of the date of the
foreclosure sale, as such Fair Market Value shall be mutually agreed upon by the
Lender and the Guarantor or determined pursuant to subparagraph 1(d).

 

(iii)                               If the Lender receives and accepts a deed to
the Collateral in lieu of foreclosure in partial satisfaction of the Borrower’s
obligations under the Note, the Foreclosure Proceeds shall be deemed to be the
Fair Market Value of such Collateral as of the date of delivery of the
deed-in-lieu of foreclosure, as such Fair Market Value shall be mutually agreed
upon by the Lender and the Guarantor or determined pursuant to subparagraph l
(d).

 

(d)                                 Fair Market Value of the Collateral (or any
item thereof) shall be the price at which a willing seller not compelled to sell
would sell such Collateral, and a willing buyer not compelled to buy would
purchase such Collateral, free and clear of all mortgages but subject to all
leases and reciprocal easements and operating agreements.  If the Lender and the
Guarantor are unable to agree upon the Fair Market Value of any Collateral in
accordance with subparagraphs 1(c)(ii) or (iii) above, as applicable, within
twenty (20) days after the date of the foreclosure sale or the delivery of the
deed-in-lieu of foreclosure, as applicable, relating to such Collateral, either
party may have the Fair Market Value of such Collateral determined by appraisal
by appointing an appraiser having the qualifications set forth below to
determine the same and by notifying the other party of such appointment within
twenty (20) days after the expiration of such twenty (20) day period. If the
other party shall fail to notify the first party, within twenty (20) days after
its receipt of notice of the appointment by the first party, of the appointment
by the other party of an appraiser having the qualifications set forth below,
the appraiser appointed by the first party shall alone make the determination of
such Fair Market Value. Appraisers appointed by the parties shall be members of
the Appraisal Institute (MAI) and shall have at least ten years’ experience in
the valuation of properties similar to the Collateral being valued in the
greater metropolitan area in which such Collateral is located. If each party
shall appoint an appraiser having the aforesaid qualifications and if such
appraisers cannot, within thirty (30) days after the appointment of the second
appraiser, agree upon the determination hereinabove required, then they shall
select a third appraiser which third appraiser shall have the aforesaid
qualifications, and if they fail so to do within forty (40) days after the

 

--------------------------------------------------------------------------------


 

appointment of the second appraiser they shall notify the parties hereto, and
either party shall thereafter have the right, on notice to the other, to apply
for the appointment of a third appraiser to the chapter of the American
Arbitration Association or its successor organization located in the
metropolitan area in which the Collateral is located or to which the Collateral
is proximate or if no such chapter is located in such metropolitan area, in the
metropolitan area closest to the Collateral in which such a chapter is located.
Each appraiser shall render its decision as to the Fair Market Value of the
Collateral in question within thirty (30) days after the appointment of the
third appraiser and shall furnish a copy thereof to the Lender and the
Guarantor. The Fair Market Value of the Collateral shall then be calculated as
the average of (i) the Fair Market Value determined by the third appraiser and
(ii) whichever of the Fair Market Values determined by the first two appraisers
is closer to the Fair Market Value determined by the third appraiser; provided,
however, that if the Fair Market Value determined by the third appraiser is
higher or lower than both Fair Market Values determined by the first two
appraisers, such Fair Market Value determined by the third appraiser shall be
disregarded and the Fair Market Value of the Collateral shall then be calculated
as the average of the Fair Market Value determined by the first two appraisers.
The Fair Market Value oaf Property, as so determined, shall be binding and
conclusive upon the Lender and the Guarantors. Guarantors shall bear the cost of
its own appraiser and, subject to subparagraph I(e), shall bear all reasonable
costs of appointing, and the expenses of, any other appraiser appointed pursuant
to this subparagraph (1)(d).

 

(e)                                  Notwithstanding anything in the preceding
subparagraphs of this paragraph 1, (i) in no event shall the aggregate amount
required to be paid pursuant to this Guarantee by the Guarantors as a group with
respect to all defaults under the Note and the Mortgage securing the obligations
thereunder exceed the Guaranteed Amount set forth on Exhibit B hereto, and (ii)
the aggregate obligation of each Guarantor hereunder with respect to the
Guaranteed Obligation shall be limited to the lesser of (I) the product of: (x)
the Individual Guarantee Percentage for such Guarantor set forth on Exhibit A
hereto multiplied by (y) the Guaranteed Amount, or (II) the product of (x) such
Guarantor’s Individual Guarantee Percentage multiplied by (y) the Aggregate
Guarantee Liability.

 

(f)                                   In confirmation of the foregoing, and
without limitation, the Lender must first exhaust all of its rights and remedies
against all property of the Borrower as to which the Lender has (or may have) a
right of recourse, including, without limitation, the institution and
prosecution to completion of appropriate foreclosure proceedings under the
Mortgage, before exercising any right or remedy or making any claim, under this
Guarantee.

 

(g)                                  The obligations under this Guarantee shall
be personal to each Guarantor and shall not be affected by any transfer of all
or any part of a Guarantor’s interests in the Partnership. Further, no Guarantor
shall have the right to recover from the Borrower any amounts such Guarantor
pays pursuant to this Guarantee (except and only to the extent that the amount
paid to the Lender by such Guarantor exceeds the amount required to be paid by
such Guarantor under the terms of this Guarantee).

 

(h)                                 The obligations of any Guarantor who is an
individual as a Guarantor hereunder shall terminate with respect to such
Guarantor on the death of such Guaranty or if, as a result of the death of such
Guarantor, all property held by the Guarantor on the date of death would have a

 

--------------------------------------------------------------------------------


 

basis for federal income tax purposes equal to the fair market value of such
property on such date (unless a later date were to be elected by the executor of
the Guarantor’s estate in accordance with the applicable provisions of the
Internal Revenue Code).

 

2.                                      Intent to Benefit Lender.  This
Guarantee is expressly for the benefit of the Lender. The Guarantors intend that
the Lender shall have the right to enforce the obligations of the Guarantors
hereunder separately and independently of the Borrower, subject to the
provisions of paragraph 1 hereof, without any requirement whatsoever of resort
by the Lender to any other party. The Lender’s rights to enforce the obligations
of the Guarantors hereunder are material elements of this Guarantee. This
Guarantee shall not be modified, amended or terminated (other than as
specifically provided herein) without the written consent of the Lender. The
Borrower shall furnish a copy of this Guarantee to the Lender contemporaneously
with its execution.

 

3.                                      Waivers.  Each Guarantor intends to bear
the ultimate economic responsibility for the payment hereof of the Guaranteed
Obligations to the extent set forth in Paragraph 1 above. Pursuant to such
intent:

 

(a)                                 Except as expressly set forth in Paragraph 1
above, each Guarantor expressly waives any right (pursuant to any law, rule,
arrangement or relationship) to compel the Lender, or any subsequent holder of
the Note or any beneficiary of the Mortgage to sue or enforce payment thereof or
pursue any other remedy in the power of the Borrower, the Lender or any
subsequent holder of the Note or any beneficiary of the Mortgage whatsoever, and
failure of the Borrower or the Lender or any subsequent holder of the Note or
any beneficiary of the Mortgage to do so shall not exonerate, release or
discharge a Guarantor from its absolute unconditional obligations under this
Guarantee. Each Guarantor hereby binds and obligates itself, and its permitted
successors and assignees, for performance of the Guaranteed Obligations
according to the terms hereof, whether or not the Guaranteed Obligations or any
portion thereof are valid now or hereafter enforceable against the Borrower or
shall have been incurred in compliance with any of the conditions applicable
thereto, subject, however, in all respects to the Guarantee Limit and the other
limitations set forth in paragraph 1.

 

(b)                                 Each Guarantor expressly waives any right
(pursuant to any law, rule, arrangement, or relationship) to compel any other
person (including, but not limited to, the Borrower, the Partnership, any
subsidiary of the Partnership or the Borrower, or any other partner or affiliate
of the Partnership or the Borrower) to reimburse or indemnify such Guarantor for
all or any portion of amounts paid by such Guarantor pursuant to this Guarantee
to the extent such amounts do not exceed the amounts required to be paid by such
Guarantor pursuant to paragraph 1 hereof (taking into account the limitations
set forth therein).

 

(c)                                  Except as expressly set forth in Paragraph
1 above, if and only to the extent that the Borrower has made similar waivers
under the Note or the Mortgage, each Guarantor expressly waives: (i) the defense
of the statute of limitations in any action hereunder or for the collection or
performance of the Note or the Mortgage; (ii) any defense that may arise by
reason of: the incapacity, or lack of authority of the Borrower, the revocation
or repudiation hereof by such Guarantor, the revocation or repudiation of the
Note or the Mortgage by the Borrower, the failure of the Lender to file or
enforce a claim against the estate (either in administration,

 

--------------------------------------------------------------------------------


 

bankruptcy or any other proceeding) of the Borrower; the unenforceability in
whole or in part of the Note, the Mortgage or any other document or instrument
related thereto; the Lender’s election, in any proceeding by or against the
Borrower under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code; or any borrowing or grant of a
security interest under Section 364 of the federal Bankruptcy Code; (iii)
presentment, demand for payment, protest, notice of discharge, notice of
acceptance of this Guarantee or occurrence of, or any default in connection
with, the Note or the Mortgage, and indulgences and notices of any other kind
whatsoever, including, without limitation, notice of the disposition of any
collateral for the Note; (iv) any defense based upon an election of remedies
(including, if available, an election to proceed by non-judicial foreclosure) or
other action or omission by the Lender or any other person or entity which
destroys or otherwise impairs any indemnification, contribution or subrogation
rights of such Guarantor or the right of such Guarantor, if any, to proceed
against the Borrower for reimbursement, or any combination thereof; (v) subject
to Paragraph 4 below, any defense based upon any taking, modification or release
of any collateral or guarantees for the Note, or any failure to create or
perfect any security interest in, or the taking of or failure to take any other
action with respect to any collateral securing payment or performance of the
Note; (vi) any rights or defenses based upon any right to offset or claimed
offset by such Guarantor against any indebtedness or obligation now or hereafter
owed to such Guarantor by the Borrower; or (vii) any rights or defenses based
upon any rights or defenses of the Borrower to the Note or the Mortgage
(including, without limitation, the failure or value of consideration, any
statute of limitations, accord and satisfaction, and the insolvency of the
Borrower); it being intended, except as expressly set forth in Paragraph 1
above, that such Guarantor shall remain liable hereunder, to the extent set
forth herein, notwithstanding any act, omission or thing which might otherwise
operate as a legal or equitable discharge of any of such Guarantor or of the
Borrower.

 

4.                                      Amendment of Note and Mortgage.  Without
in any manner limiting the generality of the foregoing, the Lender or any
subsequent holder of the Note or beneficiary of the Mortgage may, from time to
time, without notice to or consent of the Guarantors, agree to any amendment,
waiver, modification or alteration of the Note or the Mortgage relating to the
Borrower and its rights and obligations thereunder (including, without
limitation, renewal, waiver or variation of the maturity of the indebtedness
evidenced by the Note, increase or reduction of the rate of interest payable
under the Note, release, substitution or addition of any Guarantor or endorser
and acceptance or release of any security for the Note), it being understood and
agreed by the Lender, however, that the Guarantor’s obligations hereunder are
subject, in all events, to the limitations set forth in Paragraph 1; provided
that (i) in the event that the Lender consents to the release of any Collateral
securing the Note pursuant to the Mortgage, the Guaranteed Amount shall be
reduced by the Fair Market Value of such Collateral on the date of such release
(determined as set forth in Section 1 (d); and (ii) upon any material change to
the Note or the Mortgage, including, without limitation, the maturity date or
the interest rate of the Note, or upon any release or substitution of any
Collateral securing the Note, within thirty (30) days of any Guarantor’s receipt
of actual notice of such event, subject to the following sentence, such
Guarantor may elect to terminate such Guarantor’s obligations under this
Guarantee by written notice to the Lender. Such termination shall take effect on
the 31st day following such actual notice, provided that no default under the
Guaranteed Obligation has occurred and is then continuing.

 

--------------------------------------------------------------------------------


 

5.                                      Termination of Guarantee.  Subject to
Paragraph 4, this Guarantee is irrevocable as to any and all of the Guaranteed
Obligations.

 

6.                                      Independent Obligations.  Except as
expressly set forth in Paragraph 1, the obligations of each Guarantor hereunder
are independent of the obligations of the Borrower, and a separate action or
actions may be brought by a Lender against the Guarantors, whether or not
actions are brought against the Borrower. Each Guarantor expressly waives any
and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which such Guarantor may now or hereafter have
against the Borrower, or any other person directly or contingently liable for
the payment or performance of the Note and the Mortgage arising from the
existence or performance of this Guarantee (including, but not limited to, the
Partnership, the REIT, or any other partner of the Partnership) (except and only
to the extent that a Guarantor makes a payment to the Lender in excess of the
amount required to be paid under paragraph 1 and the limitations set forth
therein).

 

7.                                      Understanding With Respect to Waivers. 
Each Guarantor warrants and represents that each of the waivers set forth above
are made with full knowledge of their significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any of said waivers are determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
maximum extent permitted by law.

 

8.                                      No Assignment.  No Guarantor shall be
entitled to assign his or her rights or obligations under this Guarantee to any
other person without the written consent of the Lender.

 

9.                                      Entire Agreement.  The parties agree
that this Guarantee contains the entire understanding and agreement between them
with respect to the subject matter hereof and cannot be amended, modified or
superseded, except by an agreement in writing signed by the parties.

 

10.                               Notices.  Any notice given pursuant to this
Guarantee shall be in writing and shall be deemed given when delivered
personally, or sent by registered or certified mail, postage prepaid, as
follows:

 

If to the Partnership:

 

GTJ REIT, Inc.,

 

Attention: Paul Cooper

Facsimile:

 

With a copy to:

 

or to such other address with respect to which notice is subsequently provided
in the manner set forth above; and

 

--------------------------------------------------------------------------------


 

If to a Guarantor, to the address set forth on Exhibit A hereto, or to such
other address with respect to which notice is subsequently provided in the
manner set forth above.

 

11.                               Applicable Law.  This Guarantee shall be
governed by, interpreted under and construed in accordance with the laws of the
State of New York without reference to its choice of law provisions.

 

12.                               Consent to Jurisdiction; Enforceability.

 

(a)                                 This Guarantee and the duties and
obligations of the parties hereto shall be enforceable against each Guarantor in
the courts of the State of New York. For such purpose, each Guarantor hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Guarantee may be heard and determined in any
of such courts.

 

(b)                                 Each Guarantor hereby irrevocably agrees
that a final judgment of any of the courts specified above in any action or
proceeding relating to this Guarantee shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

13.                               Condition of Borrower.  Each Guarantor is
fully aware of the financial condition of the Borrower and is executing and
delivering this Guarantee based solely upon its own independent investigation of
all matters pertinent hereto and is not relying in any manner upon any
representation or statement of the Lender or the Borrower. Each Guarantor
represents and warrants that it is in a position to obtain, and hereby assumes
full responsibility for obtaining, any additional information concerning the
Borrower’s financial conditions and any other matter pertinent hereto as it may
desire, and it is not relying upon or expecting the Lender to furnish to it any
information now or hereafter in the Lender’s possession concerning the same. By
executing this Guarantee, each Guarantor knowingly accepts the full range of
risks encompassed within a contract of this type, which risks it acknowledges.

 

14.                               Expenses.  Each Guarantor agrees that,
promptly after receiving Lender’s notice therefor, such Guarantor shall
reimburse Lender, subject to the limitation set forth in subparagraph 1(e) and
to the extent that such reimbursement is not made by Borrower, for all
reasonable expenses (including, without limitation, reasonable attorneys fees
and disbursements) incurred by Lender in connection with the collection of the
Guaranteed Obligations or any portion thereof or with the enforcement of this
Guarantee.

 

15.                               Intent.  The rights and obligations contained
in this Guarantee are intended (i) to cause the Guarantor or a person related to
the Guarantor (within the meaning of U.S. Treasury Regulations Section
1.752-4(b)) who is a partner in the Partnership to bear or to be treated as
bearing the economic risk of loss (within the meaning of U.S. Treasury
Regulations Section 1.752-2) and (ii) to cause the Guarantor to be considered
at-risk within the meaning of Section 465 of the Code with respect to the
Obligations to the extent of the amount of the Aggregate Guarantee and shall be
interpreted consistently therewith.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Guarantee the date and
year first written above.

 

[INSERT SIGNATURE BLOCKS]

 

--------------------------------------------------------------------------------